TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00154-CR



                             Frank Henderson Brown, Appellant

                                                v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
     NO. D-1-DC-14-200998, HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               The reporter’s record in this cause was originally due April 5, 2015. On the court

reporter’s requests, the deadline for filing the reporter’s record was extended to October 23. The

reporter has now submitted a fourth request asking that the Court extend the time for filing the

reporter’s record to November 30. We grant court reporter Kimberly Lee’s request and order her

to file the reporter’s record no later than November 30. No further extensions will be granted, and

failure to comply with this order will result in Ms. Lee being required to appear before this Court

and show cause why she should not be held in contempt and have sanctions imposed.

               It is so ordered November 6, 2015.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish